Citation Nr: 0707595	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for fungal infection of the 
feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office in St. Petersburg, Florida that declined 
to reopen the claim of service connection for fungal 
infection of the feet.  

Following review of the record, the appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Review of the record discloses that the veteran has not been 
provided proper notice of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to establish service connection that was insufficient in the 
previous denial. See Id.

The record reflects that the RO sent duty-to-assist notice 
letters to the veteran in July and September 2002 but neither 
advised the veteran of what evidence was required to 
substantiate the claim to reopen service connection for 
fungal infection of the feet.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letters also did not tell him to submit 
any evidence he had in his possession in support of the 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The case must therefore be remanded in order to 
comply with the statutory requirements of the VCAA and 
applicable law.  

The record reflects that in a statement dated in August 2002, 
the veteran related that after returning from Vietnam, he 
went to the VA several times for treatment of a skin rash 
that started on his feet.  VA treatment records dated in 
August 2002 show treatment for a skin condition.  It does not 
appear that any prior VA clinical records were requested.  In 
other correspondence, the veteran indicates that he has 
received all of his treatment at the Jacksonville, Florida VA 
facility.  The Board points out that as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, the appellant's VA medical 
records dating back to 1971 to the present should be obtained 
and associated with the claims folder.

Finally, the record reflects that the veteran requested and 
was scheduled for Travel Board hearings in June 2005, 
December 2005 and June 2006; the latter two of which he 
rescheduled.  It was determined by Board counsel that good 
cause was shown for the postponements.  In a Report of 
Contact dated in June 2006, the appellant once again stated 
that he desired that the hearing scheduled later that month 
be postponed and rescheduled, as he worked on a Federal 
Government naval base and could not get the day off to attend 
the hearing.  It appears that this attempt to postpone and 
reschedule has not addressed by the RO.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim on appeal.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 Vet. 
App. 370, 373-374 (2002).  

The veteran should also be informed of 
what is now required to reopen the claim 
and what is required to substantiate the 
underlying claim of service connection 
for fungal infection of the feet. For . 
See Kent v. Nicholson, No. 04- 181 (U.S. 
Vet. App. Mar. 31, 2006). 

2.  All VA clinical records dating from 
1971 should be retrieved from the 
Jacksonville, Florida VA facility and 
associated with the claims folder.  

3.  In view of the number of attempts to 
schedule the veteran for a Travel Board 
hearing, the RO should contact him and 
ask whether or not he still wishes to 
schedule a hearing and, if so, what type 
of hearing is desired.  If a hearing is 
scheduled, the veteran should be 
notified in writing that if he no longer 
wants the hearing or wishes to 
reschedule, he should indicate this in 
writing to VA.

4.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



